             Case 1:19-cv-01542-LJV Document 1 Filed 11/15/19 Page 1 of 5




Sara P. Madavo
FOLEY & LARDNER LLP
90 Park Avenue
New York, NY 10016-1314
Tel: (212) 682-7474
Fax: (212) 687-2329

Attorney for Defendant Advanced Energy Industries, Inc.


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
THE POWER AUTHORITY OF THE STATE OF :
NEW YORK, ex rel. SOLAR LIBERTY ENERGY :
SYSTEMS, INC.,                                                 :
                                                               :
                                                               :
                           Plaintiff/Relator,                  :   Civil Action No. 1:19-cv-1542
                                                               :
                    -against-                                  :
                                                               :   NOTICE OF REMOVAL
ADVANCED ENERGY INDUSTRIES, INC.,                              :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
        THE WESTERN DISTRICT OF NEW YORK

        PLEASE TAKE NOTICE that Defendant Advanced Energy Industries, Inc., (hereinafter

“Advanced Energy”), by and through its attorney, hereby removes this action from the Supreme

Court of the State of New York, County of Erie, Index No. 816076/2018 (the “State Court Action”)

to the United States District Court for the Western District of New York pursuant to 28 U.S.C. §§

1332, 1441, and 1446. In support of removal, Advanced Energy states as follows:

        1.       All process, pleadings, and orders either received by Advanced Energy via service

and/or publicly available on the State Court’s docket are attached to this Notice. An index of the

documents filed or served in the State Court Action is attached hereto as Exhibit A. The
            Case 1:19-cv-01542-LJV Document 1 Filed 11/15/19 Page 2 of 5




documents are attached hereto at Exhibits B through M. Certain documents on the State Court’s

docket are not included herein because they are not publicly available and have not been served

on Advanced Energy.

       2.      Defendant Advanced Energy is a Delaware corporation with its principal place of

business at 1625 Sharp Point Drive, in the City of Fort Collins, State of Colorado. See Amended

Complaint at ¶ 3, Power Auth. ex rel. Solar Liberty Energy Sys., Inc. v. Advanced Energy Indus.,

Inc., Index No. 816076/2018 (N.Y. Sup. Oct. 23, 2018). The Amended Complaint is attached

hereto as Exhibit B.

       3.      Relator Solar Liberty Energy Systems, Inc. (“Relator” or Solar Liberty”) is a New

York corporation with its principal place of business at 6500 Sheridan Drive, Suite 120, in the

Town of Amherst, County of Erie, State of New York. See Ex. B at ¶ 2.

       4.      Relator purports to bring this qui tam action on behalf of the Power Authority of

the State of New York (“Power Authority”). The Power Authority is “a political subdivision of

the state,” N.Y. Pub. Auth. Law § 1002 (McKinney), and it is “a fiscally independent public

corporation that does not receive State funds or tax revenues or credits,” New York Power

Authority Financial Report, December 31, 2018 and 2017, available at https://www.nypa.gov/-

/media/nypa/documents/document-library/financials/2018-nypa-finance-report.pdf (last accessed

Nov. 13, 2019).

       5.      Relator instituted the State Court Action by filing a Summons and Complaint. The

original Complaint remains under seal by order of the State Court, and Advanced Energy has not

received a copy of it. Relator’s Amended Complaint was unsealed via State Court order on

October 11, 2019, and Relator served its Amended Complaint on Advanced Energy in Colorado

on October 16, 2019.


                                               2
             Case 1:19-cv-01542-LJV Document 1 Filed 11/15/19 Page 3 of 5




       6.       Among other relief sought, the Amended Complaint seeks an amount of three times

the amount of all damages suffered by the Power Authority and/or the Relator. See Ex. B at p. 14.

Relator claims damages of “well over one million dollars.” Id. at ¶ 52.

       7.       As the foregoing reflects, this action could have been filed originally in this Court

pursuant to 28 U.S.C. § 1332 in that it is a civil action where the matter in controversy exceeds the

sum or value of $75,000 and is between citizens of different states.

       8.       Because this Notice of Removal is filed within thirty days of service of the

Summons and Amended Complaint (the original Complaint is sealed and was never served) upon

the Defendant, it is timely under 28 U.S.C. § 1446 (b).

       9.       Pursuant to 28 U.S.C. § 1441 (a) venue is proper in this Court because it is the

district court for the district and division embracing the place where the State Court Action is

pending.

       10.      Based on the foregoing, removal is proper pursuant to 28 U.S.C. §§ 1332 and

1441(a).

       11.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will also be filed with the Clerk of the Supreme Court of the State of New York, Erie

County. A copy, without exhibits, is attached hereto as Exhibit N.

       12.      The undersigned is counsel for Advanced Energy and is duly authorized to effect

removal on its behalf.

       13.      In filing this Notice of Removal, Advanced Energy does not waive, and expressly

reserves, any defense that may be available to it.




                                                  3
          Case 1:19-cv-01542-LJV Document 1 Filed 11/15/19 Page 4 of 5




       WHEREFORE, Advanced Energy respectfully requests that this action be removed from

the Supreme Court of the State of New York, Erie County, and that this Court take jurisdiction

over further proceedings.



 Dated: New York, New York                        /s/ Sara P. Madavo
                                                  Sara P. Madavo
        November 15, 2019                         FOLEY & LARDNER LLP
                                                  90 Park Avenue
                                                  New York, NY 10016-1314
                                                  T: 212-682-7474
                                                  F: 212-687-2329

                                                  Attorney for Defendant Advanced Energy
                                                  Industries, Inc.




                                              4
          Case 1:19-cv-01542-LJV Document 1 Filed 11/15/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I caused to be served a copy of Advanced

Energy Industries, Inc.’s Notice of Removal to all other counsel of record via overnight mail:


       Heath J. Szymczak, Esq.
       Dennis K. Schaeffer, Esq.
       Bond, Schoeneck & King, PLLC
       Avant Building - Suite 900
       200 Delaware Avenue
       Buffalo, New York 14202-2107
       (716) 416-7000
       hszymczak@bsk.com
       dschaeffer@bsk.com

       David E. Farber, Esq.
       Assistant Attorney General
       Taxpayer Protection Bureau
       Office of the New York Attorney General
       28 Liberty Street, 21st Floor
       New York, New York 10005
       (212) 416-6507


                                                    /s/ Sara P. Madavo
                                                    Sara P. Madavo
                                                    FOLEY & LARDNER LLP
                                                    90 Park Avenue
                                                    New York, NY 10016-1314
                                                    T: 212-682-7474
                                                    F: 212-687-2329

                                                    Attorney for Defendant Advanced Energy
                                                    Industries, Inc.




                                                5
